Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 41-44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2011/0107516 to Jackson et al.
Claim 41, Jackson discloses a patient positioning apparatus comprising a first lifting subassembly 5 comprising a first carrier and a first lead screw  75 (45,45,45,45) extending through the first carrier; a second lifting subassembly 6 comprising a second carrier and a second lead screw 75’ extending through the second carrier; a table coupled to the carriers; and an actuator (73,73’) capable of simultaneously rotating the first lead screw relative to the first carrier in a first rotational direction and the second lead screw relative to the second carrier in the first rotational direction to move the table relative to the lead screws in a first axial direction, and to simultaneously rotate the first lead screw relative to the first carrier in an opposite second rotational direction and the second lead screw relative to the second carrier in the second rotational direction to move the table relative to the lead screws in an opposite second axial direction [0055][0056].

Claim 43, Jackson discloses the apparatus wherein the gear subassembly includes a gear drive (46,46’)  that engages a gear, the gear operably engaging a lead nut 33, the lead nut being in operable engagement with the first lead screw [0044][0050].
Claim 44, Jackson discloses the apparatus wherein the lead nut is operably attached to the gear, the lead nut comprising a thread that engages a thread of the first lead screw [0044].
Allowable Subject Matter
Claims 27-40 and 46 are allowed.
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673